Citation Nr: 0832891	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's claim of service 
connection for PTSD.  

The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge in August 2008, at the RO in Montgomery, 
Alabama.  A written transcript of the hearing was prepared, 
and a copy of this transcript has been incorporated into the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  In August 2008, the veteran testified 
about what he believed to be the stressors responsible for 
his PTSD.  First, the veteran testified that after his 
separation from the military, he learned that two of his 
friends had died while serving in the military.  The veteran 
did not witness either of these events for himself, only 
learning of them from others after separation.  

The veteran also testified that his other stressor was an 
incident where he fell from the top of a ship and landed on 
his weapon.  Deck logs were obtained from May 1961 to June 
1961, the time period in which the veteran thought the 
incident happened.  There was no record of this event in the 
deck logs.  However, a service medical record dated June 1960 
indicates that the veteran was seeking medical attention due 
to abdominal pain, since falling off the roof of a combat 
tower some three weeks prior.  Therefore, the Board finds 
that the veteran's in-service stressor of falling on a ship 
has been verified.  

The veteran was diagnosed with PTSD during an August 2003 VA 
examination.  However, this diagnosis was based on the 
veteran's unverified report of his in-service stressors, and 
not on the veteran's verified stressor of falling on a ship 
during his military service.  Specifically, it appears that 
the examiner relied on the veteran's history of going on 
patrols as part of a helicopter assault team, and his 
statements regarding deaths and injuries of his friends.  VA 
concluded in February 2008 that verification was not possible 
for these stressors, since insufficient information had been 
provided by the veteran.  

The Board is of the opinion that an additional VA examination 
is necessary.  First, a diagnosis of PTSD must only be based 
on the veteran's verified in-service stressors.  The August 
2003 diagnosis was based on unverified stressors.  Second, a 
nexus opinion between the veteran's verified in-service 
stressor of falling off a ship and his PTSD, assuming a 
diagnosis of PTSD is again assigned upon examination, is 
necessary before appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded VA 
psychiatric examination.  The claims file 
must be made available to the psychiatrist 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified may be used as a basis 
for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

2.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



